UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6241


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO LAMONT NICHOLSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00045-FL-1)


Submitted:   May 26, 2016                     Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Antonio Lamont Nicholson, Appellant Pro Se.    Barbara Dickerson
Kocher,   Assistant  United States   Attorney,   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio Lamont Nicholson appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.       Contrary   to    Nicholson’s        assertion      on   appeal,    our

decision in United States v. Williams, 808 F.3d 253 (4th Cir.

2015), does not apply.            Accordingly, we affirm for the reasons

stated by the district court.              United States v. Nicholson, No.

5:07-cr-00045-FL-1 (E.D.N.C. Jan. 25, 2016).                    We dispense with

oral   argument   because         the    facts   and   legal    contentions     are

adequately    presented      in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                           2